Title: From Benjamin Franklin to [Vergennes], [on or after 28 July 1783]
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            [on or after July 28, 1783]
            Note on Mr Barclay’s Letter
          
          When the Ship Alliance belonging to the Congress was at l’Orient,
            under the Command of Capt. Jones, Moylan & Co Merchants there, were appointed to
            supply the Ship with what was necessary during her Stay.
          Capt. Landais taking Possession of the Ship surreptitiously in the Absence of Capt.
            Jones, apply’d to one Puchelberg, a Commis of Mr Schweighauser, for some Provisions, who
            not only without Orders either from me or Mr Schweighauser,
            but contrary to express Orders from both, furnished the
            same, pretending that Landais demanded them in the Name and on Account of the Navy-Board
            of Boston.
          Payment was afterwards demanded of me, which I refus’d, referring the Matter to the
            said Navy-Board. It was also demanded of his Employer Schweighauser, who it seems
            refus’d also, probably because the Disbursement was made contrary to Orders.
          This Man, Puchelberg, has on this Account, arrested the Property of the United States,
            in whose Hands so ever he could find any.—
          The Consul of the States complains of it as an Injury, and an Insult: And it is
            certain, that great Inconveniencies will follow, if such Proceedings are permitted, and
            if every Man who pretends a Demand against any Foreign Power, however
            illfounded, may arrest the Effects of that Power in France;—for so the Arms, Ammunition,
            Clothing, &c. purchased in France, & depended on for important Operations of
            Government, may be stopt by any private Person, perhaps under Direction of an Enemy,
            & those Operations defeated; and the United States can never hereafter with Safety
            make any such Purchases in France.
          It is therefore submitted to Consideration, whether the said Arrests ought not only to
            be immediately discharg’d, but the Arrester punish’d for his Insolence.
          
            B F.
          
         
          Notation: a raport à la lettre de M.
            Barclay du 28. Juillet 1783.
        